Name: 88/496/EEC: Commission Decision of 9 September 1988 amending Decision 88/176/EEC approving derogations provided for by Greece, Italy and Portugal from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek, Portuguese and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-09-27

 Avis juridique important|31988D049688/496/EEC: Commission Decision of 9 September 1988 amending Decision 88/176/EEC approving derogations provided for by Greece, Italy and Portugal from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek, Portuguese and Italian texts are authentic) Official Journal L 266 , 27/09/1988 P. 0039 - 0040*****COMMISSION DECISION of 9 September 1988 amending Decision 88/176/EEC approving derogations provided for by Greece, Italy and Portugal from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek, Italian and Portuguese texts are authentic) (88/496/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 88/272/EEC (2), and in particular Article 14 (2), Article 17 and Annex IV, part A (24) thereof, Whereas, pursuant to Directive 77/93/EEC, potato tubers originating in the American continent may not, in principle, be brought into the Community unless their faculty of germination has been suppressed, in view of the risk of the introduction of potato spindle tuber viroid, and unless - if they originate in a country where Corynebacterium sepedonicum is known to occur - provisions recognized as equivalent to the Community provisions on combating this harmful organism have been complied with in the country of origin; Whereas, nevertheless, Article 14 (1) (c) (iii) of the abovementioned Directive permits Member States to provide for derogations with regard to the rule relating to the suppression of the faculty of germination, provided that there is no risk of harmful organisms spreading; whereas these derogations are subject to approval, under certain conditions, in accordance with Article 14 (2) and must also comply with the conditions laid down in Annex IV part A (24); Whereas by Decision 88/176/EEC (3), the Commission gave approval, under certain conditions providing for appropriate phytosanitary safeguards, to Greece, Italy and Portugal to provide for derogations in respect of seed potatoes of the varieties Kennebec and Sebago originating in Canada; Whereas one of the aforementioned conditions laid down that potatoes grown from seed potatoes imported pursuant to that Decision shall not be certified as seed potatoes; Whereas it appears that unfavourable climatic conditions have destroyed the Greek maintenance programme established in Naxos for the potato variety Sebago; whereas, as a consequence, there will be in Greece a shortage of seed potatoes of this variety for the second potato growing season of 1988; Whereas this shortage would be overcome if part of the seed potatoes of the variety Sebago imported into Greece pursuant to the aforesaid Decision could be used to further produce seed potatoes to be officially certified as such under the provisions of Council Directive 66/403/EEC (4), as last amended by Directive 87/374/EEC (5); Whereas the small quantity of potatoes involved would seem to make the related plant health risk acceptable, provided that certain alternative safeguards are taken; Whereas therefore authorization should be given to Greece to derogate from the said condition, provided that the alternative safeguards are satisfied; Whereas the Standing Committee on Plant Health did not deliver an opinion within the time limit set; Whereas the Commission therefore submitted to the Council a proposal on the measures to be taken; Whereas the Council did not adopt measures within 15 days following the date on which the matter was referred to it, but did not reject the proposed measures by a simple majority, HAS ADOPTED THIS DECISION: Article 1 Decision 88/176/EEC is hereby amended as follows: 1. In Article 1 the following paragraph is added: '3. By way of derogation from the provisions laid down in paragraph 2 (g) first part and to the extent necessary to overcome an unforeseeable shortage in the supply of seed potatoes of the variety Sebago caused by unfavourable climatic conditions, Greece may permit the certification as seed potatoes of potatoes grown from seed potatoes of the variety Sebago imported pursuant to this Decision, provided that the following alternative safeguards are satisfied: - the total quantity of seed potatoes used for the production of further seed potatoes shall not exceed 50 tonnes, - the seed potatoes belonging to different original lots shall be planted separately, - before planting, samples shall be taken officially from each of such lots, comprising 2 % of the tubers in each lot, - after harvesting, samples shall be drawn officially from the progeny of each of the aforementioned lots, comprising 1 % of the tubers, up to 1 000 tubers, - the progeny shall be kept separate per lot in all operations until the final certification under Directive 66/403/EEC, - the samples taken pursuant to the third and fourth indent above shall be examined by official laboratories in order to detect any presence of Corynebacterium sepedonicum, using the Angers IF-method, - official certification as seed potatoes shall be granted only if it has been established by the scientists involved that the examinations referred to in paragraph 2 (c) did not give rise to suspicions or to the detection of the presence of Corynebacterium sepedonicum, - the official label issued pursuant the provisions of Directive 66/403/EEC shall bear the following additional information: ''Derived from CDN seed potatoes", - the distribution of these seed potatoes shall be restricted to farms which shall be subjected to an official monitoring for at least five years thereafter, for the presence of Corynebacterium sepedonicum in their production, - potatoes grown from such seed potatoes shall not be certified as seed potatoes, - the provisions of paragraph 2 (h) shall apply in respect of such seed potatoes, - the quantity of seed potatoes planted under this derogation, the quantity of seed potatoes officially certified as a progeny thereof, the results of the official examination, the number of farms using these seed potatoes, and their geographical distribution, and the results of the aforementioned official monitoring shall be communicated to the Commission.' 2. In Article 3, first sentence, 'Article 1' is replaced by 'Article 1 (1) and (2)'. Article 2 This Decision is addressed to the Hellenic Republic, the Italian Republic and the Portuguese Republic. Done at Brussels, 9 September 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 116, 4. 5. 1988, p. 19. (3) OJ No L 80, 25. 3. 1988, p. 48. (4) OJ No 125, 11. 7. 1966, p. 2320/66. (5) OJ No L 197, 18. 7. 1987, p. 36.